Citation Nr: 1217335	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  06-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastrointestinal problems, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for night sweats, to include as due to an undiagnosed illness.  

4.  Entitlement to an evaluation in excess of 10 percent for service-connected glaucoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to October 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, as well as from a September 2006 rating decision rendered by the VA RO in Togus, Maine.

In March 2010, the Board remanded these matters for additional development and readjudication.

The  issues of entitlement to service connection for right shoulder disorder, groin conditions, umbilical hernia residuals, and right eye glaucoma have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran did not serve in the Southwest Asia Theater of Operations during the Persian Gulf War. 

2.  Gastrointestinal disorders, including peptic ulcer disease, hiatal hernia, and GERD, were first shown many years after the Veteran's separation from service, and evidence of record does not establish that any currently diagnosed gastrointestinal disorder is causally related to active service. 

3.  A sleep disorder was first shown many years after the Veteran's separation from service, and evidence of record does not establish that any currently diagnosed sleep disorder is causally related to active service. 

4.  A disorder manifested by night sweats has not been demonstrated at any time during the appeal period.  

5.  Glaucoma is manifested by corrected distance visual acuity of 20/20 or 20/30 in the each eye with findings of an average concentric contraction of the visual field to 16 degrees in 2006 and full visual fields in 2010.


CONCLUSIONS OF LAW

1.  Gastrointestinal disorders were not incurred in or aggravated by military service and are not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.317 (2011). 

2.  A sleep disorder was not incurred in or aggravated by military service and is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.317 (2011). 

3.  A disability manifested by night sweats was not incurred in or aggravated by military service and is not due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.317 (2011). 

4.  The criteria for a rating in excess of 10 percent for glaucoma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 4.3, 4.7, 4.76, 4.76a, 4.83, 4.83a, 4.84, 4.84a, Diagnostic Code 6013 (in effect prior to December 10, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO and AMC in correspondence dated in July 2005, March 2006, July 2006, and March 2010.  The July 2005 and July 2006 pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his service connection and increased rating claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service treatment records, service personnel records, and VA treatment records.  The Veteran submitted private treatment records and written statements discussing his claims.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence for the current appeals.

The Board notes that an administrative letter on the Virtual VA system indicated that the Veteran received benefits from the Social Security Administration (SSA).  (Instead of paper, the Virtual VA system is a highly secured electronic repository used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.)  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claims.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records. 

Here, a detailed review of the evidence of record shows that the Veteran has not discussed his receipt of SSA benefits and he has not indicated that any available SSA records would be relevant to his current claims.  The Board finds that it is able to proceed without any additional development in this respect.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The Veteran was also provided with VA examinations in July 2006 and June 2010 for his service-connected glaucoma.  The Board finds the above VA examinations report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected eye disability under the applicable rating criteria. 

The Board is aware that the Veteran's most recent eye examination is in excess of being a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected glaucoma since the June 2010 VA eye examination was conducted.  The Veteran does not contend otherwise.

A VA examination with respect to the issue of entitlement to service connection for gastrointestinal problems on appeal was obtained in February 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's service treatment records, and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
 
The Board acknowledges that a VA medical examination or opinion was not provided with regard to the issues of entitlement to service connection for sleep problems and night sweats.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

The Board concludes an examination is not needed in this case.  Crucially, as will be discussed below, the Veteran has not submitted any competent and credible evidence of a current disability manifested by night sweats for which service connection may be awarded and has not submitted competent and credible evidence establishing that the claimed sleep disorder occurred in service.  Finally, and of significant import, the Veteran's statements concerning the onset and continuity of his claimed sleep and night sweat disorders are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service that may be associated with [his] symptoms").

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Claims for Entitlement to Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent, or more, not later than December 31, 2016; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.38 C.F.R. § 3.317(e)(2011).  

In his May 2005 claim, the Veteran contends that his current residuals gastrointestinal problems, sleep disturbances, and night sweats were incurred as a result of his active military service.  He indicated that his claimed conditions were being filed as undiagnosed illnesses under 38 C.F.R. § 3.317.  

The Veteran's DD Form 214 indicated that he had approximately 2.5 years of foreign service, which took place in Germany from February 1989 to September 1991.

Service treatment records are void of complaints, findings, or diagnoses related to sleep problems or night sweats.  Clinical records dated in October 1986 did detail complaints of stomach cramps, vomiting, and fever with the examiner listing an assessment of viral syndrome.  The Veteran was treated for complaints of diarrhea and gastritis in November 1986.  A March 1988 double contrast upper gastrointestinal (UGI) series was administered to rule out peptic ulcer disease and revealed normal findings.  The Veteran complained of epigastric pain for a year as well as two bouts of hematemesis with examiner listing an assessment of probable peptic ulcer disease.  An additional treatment record dated in May 1988 listed an assessment of active bowel syndrome with diarrhea.  The Veteran was treated for gastroenteritis in June 1989 and September 1991.  The Veteran's October 1992 service exit examination report did not show any gastrointestinal, night sweat, or sleep problems. 

Post-service VA hospitalization records dated in May 2001 showed that the Veteran reported extremely poor sleep on admission that improved with medication during inpatient treatment for cocaine and alcohol dependence.  VA treatment records dated in March 2001, November 2002, and January 2003 showed complaints of sleep problems.  The examiner listed a diagnoses of cocaine dependence, cocaine-related disorder NOS, and rule out adjustment disorder with mixed anxiety and depressed mood.  In April and May 2005, the Veteran was noted to complain of depression disorder problems including sleep disturbance as well as night sweats.  Examiner list assessments of depressive disorder NOS, cocaine abuse (questionable dependence), alcohol abuse, and rule out PTSD.  In a December 2005 VA treatment record, the Veteran complained of stabbing abdominal pain with increased gas.  

In a February 2007 VA esophagus and hiatal hernia examination report, the Veteran gave a history of periumbilical pain (described as intermittent and cramping, mainly with defecation) of three to four years duration and occasional heartburn.  He denied any history with ulcers, GERD, weight gain, or weight loss.  The examiner acknowledged that the Veteran had a normal upper GI series during service in March 1988 and was treated for active bowel syndrome with diarrhea in May 1988.  On physical examination, the Veteran was noted to be well-built, well-nourished with a soft and nontender abdomen and no hepatosplenomegaly.  After reviewing upper GI series findings, the examiner listed an assessment of small hiatal hernia with mild GERD.  Thereafter, he opined that the Veteran's small hiatal hernia (found on his most recent UGI) did not relate to any gastrointestinal complaints he had in service.  

Additional VA treatment records dated from 2007 to 2008 showed treatment for obstructive sleep apnea and heartburn.  An April 2007 treatment note showed an assessment of heartburn.  In a January 2008 VA sleep medicine clinic note, the Veteran complained of snoring that started 30 years ago.  The examiner assessed snoring, probable obstructive sleep apnea, excessive daytime sleepiness, inadequate sleep hygiene, and bruxism.  A January 2008 clinical polysomnographic report revealed a diagnosis of obstructive sleep apnea syndrome with strong posture exacerbation.  A March 2008 consult showed that the Veteran was suffering from gastric pain with microcytic anemia likely from GI blood loss (peptic ulcer disease versus NSAID gastropathy).  An esophogastroduodenoscopy (EGD) with biopsy and colonoscopy were performed in March 2008 showing the Veteran had a small diverticulum in the second portion of his duodenum, multiple erosions in the antrum and fundus, hiatal hernia, and normal esophagus.  

As an initial matter, evidence of record does not show that the Veteran served in the Southwest Asia Theater of Operations during his period of active service.  Consequently, the Board finds that he not is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  Service connection under the provisions of 38 C.F.R. § 3.317 is precluded but the Board will now consider the Veteran's claims on a direct basis. 

Regarding the Veteran's claims for gastrointestinal disorders, post-service VA treatment records did reflect findings of current gastrointestinal disorders.  Shedden element (1) is therefore met.  Shedden element (2) is also satisfied as to this claim. Service treatment records reflected that the Veteran was treated for gastrointestinal complaints as well as active bowel disease on multiple occasions.  A finding of a nexus between the Veteran's current gastrointestinal disorders and in-service disease is still needed to satisfy Shedden element (3) in each of these claims. 

Evidence of the currently diagnosed gastrointestinal disabilities is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service gastrointestinal disorder to any established event in service, including in-service treatment, and the Veteran has not identified or even alluded to the existence of any such opinion.  In fact, in the February 2007 VA examination report, a VA examiner specifically opined that the Veteran's small hiatal hernia (found on his most recent UGI) did not relate to any gastrointestinal complaints he had in service.  Based on the foregoing, the Board finds that Shedden element (3) is not satisfied as to this claim and that entitlement to service connection for a gastrointestinal disorder is not warranted. 

As the Veteran currently has obstructive sleep apnea as noted in the post-service medical evidence of record, Shedden element (1) is met.  The Veteran's service treatment records revealed normal findings and he does not claim to have suffered an in-service injury resulting in a sleep disorder or to have developed any chronic sleep disorder in service.  Accordingly, Shedden element (2) is not met with respect to disease or injury.  Consideration of the Veteran's claim could stop here.  However, for the sake of being thorough, the Board will address Shedden element (3), evidence of a causal relationship between the claimed in-service disease and the present disease.

In this case, complaints of a sleep disorder and a diagnosis of obstructive sleep apnea were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service complaints of a sleep disorder to any established event in service and the Veteran has not identified or even alluded to the existence of any such opinion.  As such, the Board finds that Shedden element (3) is not satisfied as to this claim and that entitlement to service connection for a sleep disorder is not warranted.

The Board has determined that the Veteran's statements regarding continuity of sleep disorder symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Regarding the Veteran's claim for night sweats, there is simply no evidence establishing a separate and distinct disability manifested by night sweats since he filed his claim for entitlement to service connection in 2005.  The Board emphasizes that the simple assertion of symptoms (such as pain, and limitation of motion and function) alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  As such, entitlement to service connection must be denied due to lack of a present diagnosis and Shedden element (1) is not met as to this appeal.  Consequently, the Board also finds that entitlement to service connection for night sweats is not warranted. 

Further, the Board does not find his statements concerning the etiology of his claimed disorders to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his claimed gastrointestinal disorders were not a result of events in service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For the foregoing reasons, the claims for entitlement to service connection for a gastrointestinal disorder, sleep disorder, and night sweats must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Increased Evaluation for Glaucoma

The Veteran seeks an increased rating for his service-connected glaucoma residuals. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2022).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected glaucoma has been evaluated as 10 percent disabling from February 9, 2005, pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6013.  In March 2006, the Veteran's representative filed an informal claim for increased compensation. 

The Veteran's service-connected glaucoma has been evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6013.  Parenthetically, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

Under Diagnostic Code 6013, glaucoma, simple, primary, noncongestive, is rated based on impairment of visual acuity of field loss.  A minimum rating is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

According to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows. 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a July 2006 VA eye examination report, the Veteran was noted to have angle open recession glaucoma of the left eye only.  He denied medical allergies, laser surgery, and other surgical procedures but reported being in good compliance with two prescribed eye drop solutions for the left eye.  On examination, uncorrected far vision in the right eye was 20/50 -1, uncorrected near vision in the right eye was 20/40, corrected far vision in the right eye was 20/20, and corrected near vision in the right eye was 20/30.  Uncorrected far vision in the left eye was 20/200, uncorrected near vision in the left eye was 20/40, corrected far vision in the left eye was 20/20 -2, and corrected near vision in the left eye was 20/30.  Pupils were equal, round, reactive to light, and without afferent pupillary defect.  Extraocular muscles showed full range of motion in each eye with no diplopia elicited.  Goldman visual fields utilizing an III/4e isopter showed a horizontal visual field of approximately 130 degrees in the right eye and 130 degrees in the left eye.  Slit lamp examination was significant for mild blepharitis.  Goldmann applanation tonometry showed intraocular pressures of 12 mmHg in the right eye and 10 mmHg in the left eye.  Dilated fundus examination significant for a large cup to disc ratio with thin rim tissue in the left eye.  The examiner listed an assessment of bilateral blepharitis and stable angle-recession glaucoma in the left eye only. 

VA treatment records dated from 2006 to 2007 showed continued findings of glaucoma.  A March 2006 optometry clinic note showed an assessment of bilateral mild blepharatis, bilateral mild cataracts, left eye angle glaucoma (field loss increased slight in left eye), and myopia/presbyopia.  Dilated fundus examination revealed a cup to disc ratio of 0.45/0.45 in the right eye and 0.9/0.9 in the left eye and artery/vein ratio of 0.6.  Intraocular pressures of 12 mmHg in the right eye and 18 mmHg in the left eye.  Corrected distance visual acuity in the right eye was 20/20 -2 and in the left eye was 20/25 +2.  

In a March 2007 optometry clinic note, the Veteran complained of blurred vision as well as light sensitivity.  On examination, corrected distance visual acquity in the right eye was 20/25 -2 and in the left eye was 20/25.  Angle recession of the left eye was nasal and inferior with angle recession almost 360.  Intraocular pressures were listed as 18 mmHg in the each eye.  The examiner assessed glaucoma angle recession with increased pressure and poor medication compliance.  In May 2007, the examiner assessed angle recession glaucoma left eye greater than right eye with pressure up in both eyes.  Intraocular pressures were listed as 21 mmHg in the each eye.  On examination, corrected distance visual acquity was 20/20 in each eye.  

VA treatment records dated from 2008 to 2009 showed continued findings of glaucoma.  A March 2008 optometry clinic note showed no visual complaints by the Veteran.  On examination, corrected distance visual acquity in the right eye was 20/20 and in the left eye was 20/20-.  Intraocular pressures were listed as 20 mmHg in the right eye and 23 mmHg in the left eye.  Dilated fundus examination revealed a cup to disc ratio of 0.4/0.4 in the right eye and 0.9/0.9 in the left eye and artery/vein ratio of 2/3.  It was indicated that the Veteran exhibited bilateral anatomic deep insuration of iris and no angle recession.  The examiner assessed open glaucoma of the left eye, noting that intraocular pressure was too high for cupping with afferent pupillary defect of the left eye.  Additional notes dated in March 2008 showed visual field analysis and retinal nerve fiber layer scanning and listed an assessment of advanced glaucoma of the left eye with afferent pupillary defect.  Humphrey visual field (HVF) testing results were listed as 24-2, reliable in each eye and within normal limits in the right eye.  In the left eye, an inferior acuarate scotoma was noted with - 4.52 mean deviation (MD) and 3.62 pattern standard deviation (PSD).

VA treatment records dated later in March 2008 detailed that the Veteran underwent left eye laser trabeculoplasty, a procedure involving applying energy from a laser to the drainage tissue within the eye to improve fluid flow out of the eye.  A May 2008 VA ophthalmology clinician note detailed findings of primary open angle glaucoma, advanced in the left eye with no angle recession and early bilateral cataracts.  HVF testing results of moderate reliability were listed as questionable trace or early nasal step in the right eye and early inferior arcutate defect in the left eye.  Intraocular pressures were listed as 14 mmHg in the right eye and 9 mmHg in the left eye.  Undilated fundus examination revealed a cup to disc ratio of 0.5 in the right eye and 0.8 in the left eye with temporal slope.  Corrected distance visual acquity was 20/30 in each eye.  

VA ophthalmology clinician notes dated from October 2008 to October 2009 reflected continued findings of primary open angle glaucoma, advanced in the left eye, as well as bilateral cataracts and presbyopia.  Intraocular pressures were listed as 12 mmHg in each eye in October 2008 and were listed as 14 mmHg in the right eye and 12 mmHg in the left eye in January 2009.  In June 2009, corrected distance visual acquity was 20/20+ in each eye.  Intraocular pressures were listed as 15 mmHg in the right eye and 15 mmHg in the left eye.  HVF testing results were listed as outside normal limits with - 0.32 MD and 3.22 PSD in the right eye and as borderline with - 3.84 MD and 2.87 PSD in the left eye.  Dilated fundus examination revealed a cup to disc ratio of 0.65 in the right eye and 0.85 in the left eye with temporal slope.

In a June 2010 VA eye examination report, the Veteran complained of loss of distance vision and noted ophthalmic treatments of drops and spectacles.  On examination, uncorrected distance visual acquity in the right eye was 20/30 -2 and in the left eye was 20/70 -1.  Best correctable visual acuities were 20/20 in each eye.  Intraocular pressures of 15 mmHg in the right eye and 18 mmHg in the left eye.  Anterior chamber angles measured by the split limbal technique were 1:1+ both temporally and nasally for each eye.  Dilated fundus examination revealed a cup to disc ratio of 0.75/0.75 in the right eye and 0.9/0.9 in the left eye with each neuroretinal rim intact.  Goldman visual fields were performed twice for each eye with all fields listed as full and intact.  The examiner assessed chronic open angle glaucoma of both eyes, bilateral myopia, and presbyopia.   

After a careful review of all pertinent evidence in light of the above-noted criteria, the Board has determined that the Veteran's glaucoma residuals continue to more nearly approximate the criteria for the currently assigned 10 percent rating. 

The Veteran does not meet the scheduler criteria for the assignment of a rating in excess of 10 percent for his service-connected glaucoma based on either impairment of central visual acuity or impairment of field vision. 

Evidence of record discussed at length reflected that the Veteran's corrected central visual acuity in the each eye has consistently been listed as 20/20 or 20/30.  Such findings do not even warrant a compensable rating based on impairment of central visual acuity.  Similarly, a higher rating is not warranted under impairment of field vision.  As noted, results from the July 2006 VA eye examination report showed Goldman visual fields utilizing an III/4e isopter as horizontal visual field of approximately 130 degrees in the right eye and 130 degrees in the left eye.  However, the Board must recognize that the examiner listed an assessment of stable angle-recession glaucoma in the left eye only.  This results in an average contraction to 16 degrees (recorded visual field of 130 degrees in the left eye divided by 8 equals 16.25).  Under Diagnostic Code 6080, concentric contraction of the visual field to 30 degrees but not to 15 degrees bilaterally results in a 50 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/100.  This equates unilaterally (as only left eye glaucoma had been diagnosed at this point in the appeal period) to a 10 percent disability rating or rate as 20/100.  Using 20/100 as the left eye central visual acuity and 20/30 in the right eye does not warrant the assignment of an increased rating based on impairment of central visual acuity.  Finally, Goldman visual fields testing performed twice for each eye during the June 2010 VA eye examination report showed all fields were full and intact.  Such findings do not warrant the assignment of an increased rating during the appeal period based on impairment of field vision.  

The Veteran also submitted written statements discussing the severity of his service-connected glaucoma symptomatology.  

In this case, the Veteran is competent to report his increased eye symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased glaucoma symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, evidence of increased eye symptomatology has not been established, either through medical or lay evidence, during the appeal period.  

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 10 percent for glaucoma must be denied on a scheduler basis.  The Board has considered additional staged ratings, but concludes that they are not warranted.  See Hart, 21 Vet. App. at 505.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, claiming to be unemployable related to his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to service connection for gastrointestinal problems, to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for night sweats, to include as due to an undiagnosed illness, is denied.  

Entitlement to an evaluation in excess of 10 percent for service-connected glaucoma is denied. 



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


